Citation Nr: 1123019	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-34 035	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service in the United States Army from February 1985 to January 1986.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from May 2005 rating decision issued by the Regional Office (RO) in Waco, Texas, which denied the Veteran's attempt to reopen her claim of entitlement to service connection for schizophrenia, which had previously been denied.  

In March 2009, a videoconference hearing was held between the RO and Washington D.C. before the undersigned, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

In July 2009, the Board reopened the claim of service connection for a psychiatric disorder and remanded the case to the RO for additional development.  


FINDINGS OF FACT

1.  There is competent evidence to show that the Veteran currently has a psychiatric disorder, diagnosed as schizophrenia, that is etiologically related to a psychiatric disorder that was diagnosed and treated during military service.  

2.  Clear and unmistakable evidence shows that an acquired psychiatric disorder existed prior to the Veteran's period of military service, but it is not shown by clear and unmistakable evidence that the psychiatric disorder was not made permanently worse during the Veteran's military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, her psychiatric disorder, diagnosed as schizophrenia, is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1131, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for an acquired psychiatric disorder.  She testified at her March 2009 videoconference hearing that she had been found fit to enter military service after a psychiatric evaluation.  She said that after she had completed her Advanced Individual Training (AIT), her father passed away but she was denied a grieving period and was instead sent to Germany.  The Veteran also testified that she was admitted to the 97th General Hospital in Germany for psychiatric care and that she was subsequently transferred to Brooke Army Hospital in Texas.  The Veteran maintained that she was mentally sound when she went into service in February 1985, and that this was evidenced by her successful completion of both basic training and AIT.  The Veteran stated that she took psychiatric medication prior to service.  She reported that her problems began after her father died in April 1985, and that her request for a period of time to grieve was denied; she contends that it was then that her psychiatric condition was aggravated.  The Veteran also testified that she had sought psychiatric treatment immediately after her discharge from service and that she continues to be treated. 

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Board is granting in full the benefit sought on appeal, that is, service connection for a psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the psychiatric disorder service connection claim, such error was harmless and will not be further discussed.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease occurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA bears the burden of showing the absence of aggravation by clear and unmistakable evidence in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran submitted her claim in September 2004.  The Board notes that the language of the regulation at 38 C.F.R. § 3.304(b) (2004) was amended during the pendency of this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) (2010)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Where a law or regulation changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore consider both the old and new versions of 38 C.F.R. § 3.304(b), noting that the amended regulation establishes a somewhat lesser burden upon the claimant.

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served on active duty for almost eleven months.  Under 38 U.S.C.A. § 1132, for those employed in active service for six months or more, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  BLACK'S LAW DICTIONARY 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that a veteran was in sound condition at entry to service as to the disability for which s/he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1132, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The Board will first address the evidence as to whether there is clear and unmistakable evidence that a psychiatric disorder preexisted service.  The Veteran reports that she had a psychiatric disability that preexisted service.  The evidence in support of this contention includes her written statements and testimony, as well as medical evidence of record dated in 1977, 1984 and 1985.  

Review of the Veteran's service medical treatment records reveals that she had been hospitalized for hepatitis in May 1977.  The discharge summary indicates that the Veteran had been taking Artane and Stelazine, but not currently.  The Veteran completed a report of medical history in September 1984; she stated that she was not taking any medications and she denied having any nervous trouble or psychiatric symptoms such as depression.  Due to her history of treatment with Artane and Stelazine, further investigation was undertaken and the Veteran reported having had a nervous problem in 1976-77; she completed a form to authorize the release of records associated with treatment in 1982.  In October 1984, the Veteran's private treating physician stated that the Veteran had been diagnosed with an adjustment reaction of early adulthood in 1976.  The doctor said that there were few objective findings except vacillating mood and depression (but not a psychotic depression).  The Veteran's symptoms also included insomnia and occasional hostility and anxiety.  The physician further stated that the Veteran's treatment for these symptoms included an initial prescription of Mellaril which was discontinued and replaced by Stelazine with an excellent response.  The Veteran also participated in counseling sessions.  The doctor stated that the current status of the Veteran's condition was "excellent" and that the Veteran had been working for nearly two years without treatment by a physician.  He said that the Veteran looked quite well and that she exhibited stability and had changed for the better.

A military mental health consultation sheet was filled out in February 1985; it was indicated that the Veteran had stopped taking the Stelazine in about 1980.  Later in February 1985, the Veteran was interviewed by an Army psychiatrist.  The psychiatrist noted that there were discrepancies in the Veteran's record in that the Veteran had been treated with major tranquillizers, which were not normally the case for a diagnosis of adjustment reaction.  The Army psychiatrist also noted that the Veteran had maintained a trouble-free work and psychiatric interval since 1980, despite pressures.  Mental status examination was essentially unremarkable and there was no gross evidence detected of current psychiatric illness or incapacity.  The Army psychiatrist concluded that the Veteran was fit for active duty and cleared her psychiatrically for further processing.  The Veteran was thereafter accepted into the Army and started basic training at the end of February 1985.  She completed basic training and was sent for AIT in May 1985; she completed AIT in July 1985.  In August 1985, she was enroute to Germany.  She was admitted to the 97th General Hospital in Frankfurt, Germany shortly after her arrival in Germany.  At the time of admission, she gave a history of six days of auditory and visual hallucinations; these had begun while she was on leave.  The Veteran was diagnosed with chronic undifferentiated schizophrenia.  A severe deterioration from her previous level of functioning was noted in the Veteran's Medical Evaluation Board (MEB) proceedings.  The MEB determined that the Veteran's psychiatric condition had pre-existed her entry into service and that this condition was not aggravated by service.

Based on the evidence of record, including the Veteran's testimony, the Board remanded the case for a VA psychiatric examination; this examination was accomplished in April 2010, with an addendum dated in October 2010.  After examining the Veteran and reviewing the claims file, the examiner rendered an Axis I diagnosis of paranoid schizophrenia.  The examiner further stated that there was no question that the Veteran's schizophrenia existed prior to her entry into service and that her current schizophrenia was related to the schizophrenia that was diagnosed in service.  The examiner concluded that the Veteran's pre-existing schizophrenia was exacerbated during service only by the discontinuation of her psychotropic medications.  The examiner did not address whether or not the Veteran's pre-existing schizophrenia had undergone permanent worsening beyond the natural progression of the disease.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Prior to service, the Veteran's symptoms consisted of insomnia, occasional hostility, and anxiety and depression (but not a psychotic depression).  During service and after service, the Veteran's symptoms reflected a psychosis.

In this case, there is some evidence of record that suggests that the Veteran began to experience mental health problems in 1976, when she was diagnosed with an adjustment reaction and treated with Stelazine.  The Veteran was examined by Army psychiatrists in connection with her 1985 MEB and their conclusion was that the Veteran's schizophrenia pre-existed her entry into service.  The VA psychiatrist who examined the Veteran (in April 2010) also expressed the same conclusion.  In fact, the Veteran herself does not contend otherwise.

Thus, it appears that the onset of the Veteran's current psychiatric disorder pre-dated February 1985, when she entered military service.  As the psychiatric disorder now diagnosed as schizophrenia pre-dated February 1985, it must be clearly shown that the pathology was not aggravated by service in order to rebut the presumption of soundness.  The April 2010 VA psychiatric examiner concluded that the Veteran's exacerbation of her psychiatric disorder in service was merely due to her stopping taking Stelazine.  However, there is medical evidence of record indicating that after the Veteran was put back on Stelazine in August 1985, and even after the dosage of that medication was increased in September 1985, and followed by additional medication changes, her psychiatric symptoms continued to worsen.  By October 1, 1985, the Veteran continued to be actively psychotic and her response to medication was noted to be "minimal to none".  The Veteran was noted, on October 18, 1985, to have been continuously exposed to milieu, group, occupational and recreational therapy without significant improvement.  These facts cut against the VA psychiatrist's conclusion that the worsening was simply due to a lack of medication.

The Veteran has testified that her father died in April 1985, and that her condition worsened in connection with his father's death.  The Board notes that the Veteran has provided dates and details over the years that do not appear to match the contemporaneous evidence of record.  For example, she states that her father died when she was home on leave just before she went to Germany - but she was sent to Germany in August 1985, and not in April 1985.  Furthermore, the Veteran was noted to be confused about the dates of her treatment and relapses during an interview with a social worker in September 1985, at the Beaumont Army Medical Center (BAMC).  The November 1985 MEB found the Veteran to be mentally incompetent to receive pay and to not have the capacity to understand the nature of, or cooperate with the MEB proceedings.  Despite these findings, many details about the Veteran's treatment prior to service were included in the BAMC medical records that have no apparent source other than the Veteran.  These details appear to buttress the conclusion that the Veteran had been in continuous treatment, including medication, for her psychiatric condition between 1977 and February 1985.  However, no mention was made of the information to the contrary contained in the October 1984 written statement from the Veteran's own private treating physician, or of the information to the contrary contained in the February 1985 report of the Army psychiatrist who examined the Veteran.  Thus, there is no definitive objective evidence of record that shows the Veteran was taking psychotropic medication just prior to her entry into service or that her exacerbation was due simply to the lack of medication.  

Although the Board may view the medical opinions of record as showing that the preponderance of the evidence is against a finding of an increase in the Veteran's psychiatric disability beyond the natural progress of the disease, given the fact that the Veteran functioned successfully for several months after her entry into service in February 1985 without any psychotropic medication and without becoming psychotic prior to August 1985, and given the fact that the Veteran was actively psychotic in October 1985, despite weeks of treatment with various psychotropic medications, the Board is unable to find any competent evidence that rises to the level of clear and unmistakable evidence on the question of whether the Veteran's schizophrenia was not aggravated in service.  As previously noted, the standard to be applied in this case is not the preponderance of evidence but clear and unmistakable evidence, and clear and unmistakable evidence is simply a much more formidable evidentiary burden than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is in fact an onerous evidentiary standard that requires that any finding of no aggravation be undebatable.  Here, the Board finds that the evidence is debatable as to whether the Veteran's pre-existing psychiatric disorder was not aggravated in service.

In sum, there is no clear and unmistakable evidence that the documented increase in the Veteran's psychiatric pathology during service was due to the natural progression of the disease.  Therefore, as there is no clear and unmistakable evidence that any pre-existing condition was not aggravated, the presumption of soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Given that the Veteran is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from the Veteran's Social Security Administration and private treatment records dated between 1994 and 2008, as well as from the April 2010 VA psychiatric examination report, that she has had psychiatric problems continually since experiencing the problems she had in service, and that such difficulties have culminated in her current diagnosis of schizophrenia.  There is no medical opinion evidence of record to contradict such an inference.  

The foregoing facts and the benefit of the doubt doctrine provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed schizophrenia is warranted.


ORDER

Service connection for a psychiatric disorder, diagnosed as schizophrenia, is granted.



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


